      Case 4:21-cv-00612-JM Document 1 Filed 07/08/21 Page 1 of 17
                                                                               FILED
                                                                            U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT ARKANSAS


                     IN THE UNITED STATES DISTRICT COURT            JUL 8 2021
                    FOR THE EASTERN DISTRICT OF ARKANSAS ~· t
                            CeAto.\    DIVISION          By:.......~~""'----,,,..,.,......,..,,.._
                                                                                           DEPCLERK
                           CASE NO: ,4-:1,\::f)l--(o\'2,:':JlY'\

MARY CAROLYN BAILEY                                            PLAINTIFF

vs.
PULASKI COUNTY SPECIAL SCHOOL DISTRICT, and                    DEFENDANTS
CHARLES MCNULTY, INDIVIDUALLY and as
SUPERINTENDENT

                                     COMPLAINT

 Comes now the Plaintiff, by and through counsel, and for her Complaint against the

Defendants, alleges and states:
                                                      This case assigned to District Ju_dge~
                                       PARTIES        and to Magistrate Judge...,\\(Ani
                                                                               ____...._~..___ _ _ __

 1. Plaintiff is and at all times herein mentioned was a resident of 1719 Sawgrass,

Little Rock, Pulaski County, Arkansas 72212 within the Eastern District of Arkansas.

 2. The Defendant, Pulaski County Special School District (the "District") is and at all

times mention herein was a corporate school district organized and existing under

the laws of the State of Arkansas with its principal place of business at 925 East

Dixon Road, Pulaski County, Arkansas 72206 within the Eastern District of

Arkansas.

 3. The Defendant, Charles McNulty ("McNulty") is and at all times herein

mentioned was an individual resident with a business address of 925 East Dixon

Road, Pulaski County, Arkansas, 72206 within the Eastern District of Arkansas. At all

times mentioned herein McNulty was the Superintendent, agent servant and




                                                                                      1
      Case 4:21-cv-00612-JM Document 1 Filed 07/08/21 Page 2 of 17




employee of the District acting within the scope of his agency and employment for

the District.

                              JURISDICTION AND VENUE

 4. This case is brought pursuant to the provisions of the Equal Pay Act of 1963;

Title VII, Civil Rights Act of 1964; the Equal Employment Opportunity Act of 1972,

the Equal Employment Opportunity Act of 1995; 42 U.S.C. §1983; The Arkansas Civil

Rights Act; common law defamation; and common law negligence.

 5. On December 17, 2020, Plaintiff filed an EEOC charge and Supporting Statement

against the District and McNulty. On April 12, 2021, the EEOC denied Plaintiffs

claim but gave the Plaintiff a 90-day right to sue.

 6. All act complained of herein occurred within the Eastern District of Arkansas.

 7. Jurisdiction and venue are proper in this Court

                                         FACTS

 8. Plaintiffs educational background is a BS in Family Consumer Science from the

University of Arkansas at Fayetteville in 1986, with a BS in Education from the

University of Central Arkansas in 1989 and a Masters Degree in Educational

Leadership from the University of Arkansas at Little Rock in 2006.

 9. Plaintiff has been employed on contract by the District for 19 years. In that time,

Plaintiff had a 13-year career as assistant principal and principal of Robinson High

School with an exemplary record.

 10. During Plaintiffs 13-year tenure as assistant principal and principal Robinson

High School, some of Plaintiffs leadership accomplishments for the benefit of the

students and the operations of Robinson Senior High School are as follows:



                                                                                       2
       Case 4:21-cv-00612-JM Document 1 Filed 07/08/21 Page 3 of 17




   (a) Increased enrollment each year with 475 students in 2012 and over 800 for

the fall of 2020;

    (b) More AP classes offered to students;

    (c) Highest number of college scholarships offered of any high school in the

District for the last 3 years;

    (d) Launched and implemented the DRIVEN program in the fall of 2019;

 AP scores continued to increase;

    (e) Highest ESEA score for high schools in the District;

    (f) Highest test scores overall for high schools in the District;

    (g) Increased graduation rate each year, the highest of all high schools in the

District;

    (h) Graduation scholarship - highest average per student;

    (i) Competitive sports - State Football Championship in 2019;

    U) Extremely low teacher turnover;

    (k) Implemented AVID and PBIS;

    (I) Fall of 2019 the high school was awarded a party for AVID kickoff by the

District;

    (m) Fall of 2019 asked to serve on new teacher training;

    (n) Served on the PCSSD Handbook Committee for the last 3 years;

    (o) Growth of parent and community involvement;

    (p) Created extensive list of corporate and business partnerships for the school;

    (q) Positive feedback on orderly school.




                                                                                      3
       Case 4:21-cv-00612-JM Document 1 Filed 07/08/21 Page 4 of 17




Plaintiffs pattern of leadership as assistant and principal was exemplary. During

Plaintiffs tenure, Robinson became the leading high school of the five (5) high

schools in the District.

 11. McNulty was hired as Superintendent of the District effective July 1, 2018. His

wife was hired as the Principal of the neighboring Robinson Middle School in the

District effective July 1, 2019.

 12. Plaintiffs continuing course of wrongful treatment by McNulty and the District

started on March 5, 2020 when McNulty sent Plaintiff a letter of concern over the

discipline and suspension of a student by one of Plaintiffs assistant principals in

February 2020, in which Plaintiff later concurred. The suspension was handled in

accordance with the District school year 2019-2020 Student Handbook. In addition,

the matter was handled as a matter of administrator discretion in compliance with

the District Certified Employee Committee minutes.

 13. The 2019-2020 PCSSD Student Handbook, page 70, subsection D.

Consequences and Infraction states "Disciplinary action will be drawn on the

professional judgment of teachers and administrators and on a range of discipline

management techniques. including restorative discipline practices. Discipline will be

correlated to the seriousness of the offense, the student's age and grade level, the

frequency of misbehavior, the student's attitude, the effect of the misconduct on the

school environment and the statutory requirements." [Emphasis supplied]

In other words, the PCSSD Student Handbook recognizes and invests each

administrator and teacher with a high degree of discretion in determining the

application of any particular student discipline in a given situation.



                                                                                       4
       Case 4:21-cv-00612-JM Document 1 Filed 07/08/21 Page 5 of 17




 14. The 2019-2020 PCSSD Student Handbook, page 72, subsection 4. Drugs and

Alcohol makes it against the rules to possess drugs in school. This subsection

specifically states "Students breaking this rule for the first time will be suspended

and placed on probation." [Emphasis supplied]

 15. Plaintiff was later severely disciplined for this incident by McNulty. The male

assistant principal received no discipline of any sort, just the female Plaintiff.

McNulty seemingly "moved the goal posts" to establish a set of new rules about

student discipline going forward, which made it appear by innuendo that Plaintiff

had in some respect violated the rules when the rules did not exist. Again, Plaintiff

was disciplined and not the male assistant principal who had actually made the

student disciplinary call on the day in question.

 16. There was no cause for any disciplinary measures arising against Plaintiff out

of this incident according to the District guidelines.

 17. Then on March 6, 2020 in activity that could only be characterized as a

calculated attempt to publically embarrass Plaintiff, without any warning to Plaintiff

or any required suspicion or justification, McNulty and the District caused Plaintiff

to be ushered out of a meeting in crowded conference room of Plaintiffs District

peers by a clearly marked District Uniformed Security Officer and very publically

"perp walked" by that officer to the front of the District Central Building, to a very

clearly marked District Security vehicle with an open back door, whereupon Plaintiff

was met by yet another clearly marked District Uniformed Security Officer and

involuntarily placed in the back seat of the clearly marked District Security vehicle

and driven away. The entire process was much in the method and manner, which



                                                                                         5
       Case 4:21-cv-00612-JM Document 1 Filed 07/08/21 Page 6 of 17




the police exercise in the case of an indicted criminal accused. All that was lacking

was that Plaintiff was not publically hand cuffed. In transit, Plaintiff was advised that

she was being transported for a drug test. At the end of this episode, Plaintiff was

forced to walk back into this same conference room crowded with her coworkers

and attempted as best she could to resume some degree of normalcy in avoidance of

their stares questioning her character and reputation.

 18. Plaintiff has absolutely no record of drug or alcohol use either in District

records or otherwise. Plaintiff has not exhibited any behavior of being under the

influence of drugs or alcohol. The District Certified Employee Manual states that

"When the administration is confronted by an employee it suspects might be under

the influence of alcohol or a controlled substance, it may request that the employee

immediately submit to a chemical test of the employee's blood, breath or urine to

determine the presence of alcohol or a controlled substance therein." There must be

some cause before ordering an employee drug test. Subsequent to the drug test,

Plaintiff requested the nature of the cause for the test and the results of the drug

test, which she knew had to be negative. These multiple requests were denied.

Plaintiffs attorney made a request for the cause information and the test results on

August 21, 2020, which was not answered. On September 9, 2020, through counsel,

Plaintiff served a Freedom Of Information Act request to the District for the results

of the test and any other documents that would have displayed cause. On September

15, 2020 the District provided the results of the drug test, which were all negative,

but no other information was provided relative to any suspicion warranting the

drug test.



                                                                                        6
       Case 4:21-cv-00612-JM Document 1 Filed 07/08/21 Page 7 of 17




 19. The District had no reasonable suspicion or cause to believe that on March 6,

2020, or at any time, that the Plaintiff was under the influence of alcohol or a

controlled substance upon which to base the drug test In fact, on the Alcohol

Testing Form (NON-DOT) the "Reasonable Suspicion" box is not checked as the

reason for the test. This form is checked "Random" as the reason for the test The

drug test as ordered by PCSSD was not in compliance with its own policy requiring

reasonable suspicion. The drug test was simply harassment, defamatory, work place

bullying and abusive supervision. There was no cause for any disciplinary action

against Plaintiff arising out of this incident.

 20. Then on March 30, 2020 Plaintiff was accused of allowing another

administrator to whom Plaintiff was assigned to mentor to have improper access to

her EdReflect computer account to enter notes on an evaluation of a temporary

teacher. Another administrator without Plaintiffs knowledge had erroneously

reported this incident to McNulty. He had not observed the entire process and drew

incorrect conclusions from what he saw. Plaintiff was very open as to the process

being employed at the time. Nothing was hidden from anyone. Both Plaintiff and the

other person involved provided comprehensive statements to McNulty and Ms.

Burgess at Human Resources that there had been no improper conduct; that

Plaintiff had not provided her confidential Ed Reflect information; and that both

parties were acting in good faith according to accepted protocol for purposes of

training.

 21. The District alleged that Plaintiff "deliberately" ignored the District restrictions

for staff use in the administrative observation program, EdReflect. The District has



                                                                                        7
       Case 4:21-cv-00612-JM Document 1 Filed 07/08/21 Page 8 of 17




never exhibited any evidence that Plaintiffs state of mind cause her to "deliberately''

ignore any restrictions. McNulty and the District accepted the unsupported word of

a male assistant principal over that of the females involved. Again, there was no

cause for any disciplinary action against Plaintiff arising out of this incident.

 22. Then McNulty and Ms. Shawn Burgess, District Human Resources, gave Plaintiff

a "hearing" of sorts on April 22, 2020. Without any prior notice, other than less than

24 hours before the meeting an email message, which stated that it was an

administrative meeting and was disciplinary in nature. The email failed to disclose

the nature of any allegations against Plaintiff. It did not allow Plaintiff sufficient time

to secure a representative under District Rules. Plaintiff objected to the meeting on

that basis by timely email; but it pressed on anyway. McNulty and Burgess, with

obvious joint pre-planning as can easily be supported by the nature of the language

both McNulty and Burgess employed in the meeting, "ambushed" Plaintiff with the

news that Plaintiff would receive a ten (10) day suspension without pay from her

position as principal of the Robinson Senior High School and be the subject of an

ethics complaint before the State Department of Education Professional Licensure

Board. It was either that alternative or Plaintiff was told she could retire or quit.

Plaintiff had no prior disclosure of the true nature of this meeting and had no

representation. Plaintiff was placed in a "Hobson's Choice" situation in which she

appeared to have a choice; but in reality had none.

 23. In a complete unedited recording of this meeting, McNulty repeatedly alleged a

"pattern of lack of leadership" exhibited by Plaintiff as principal of Robinson High

School. The sole basis for that allegation consisted of the two minor incidents of



                                                                                          8
      Case 4:21-cv-00612-JM Document 1 Filed 07/08/21 Page 9 of 17




very doubtful validity from earlier the year detailed above, and in which any

improper conduct was denied by other participants and which were erroneously

reported to McNulty by his obviously placed "watch dogs" in Plaintiffs office.

 24. Based upon the list of Plaintiffs accomplishments above, she did not display a

"pattern of lack of leadership." To the contrary, Plaintiff has historically

demonstrated a "true pattern of leadership."

 25. In addition to the failure of due process and a total mischaracterization of

Plaintiffs job performance in the April 22 and April 28 meetings, there were other

very significant incidents of wrongful conduct by McNulty and the District. ·

 26. In the recording of the April 22 meeting McNulty and Ms. Burgess undertook to

advise Plaintiff of her available disciplinary options. They repeatedly told Plaintiff

that she had basically two rights. She could accept the 10-day suspension without

pay or she could retire or resign and avoid the filing of an ethics complaint against

her at the Arkansas Department of Education Professional Licensure Standards

Board ("PLSB"). Such a filing would have presented the end of Plaintiffs

professional career in education. They allowed Plaintiff until the next day, April 23,

2020 to reply with her decision. She objected. The date was then extended by five

(5) days to April 28, 2020. Again, Plaintiff was placed in a "Robson's Choice"

situation in which she appeared to have a choice; but in reality had none.

 27. In McNulty's statement of rights to Plaintiff on April 22 and April 28, he

knowingly, willfully and deceitfully failed to advise Plaintiff of any right of due

process and protections to which she was entitled to under the Arkansas Teacher

Fair dismissal Act ("ATFDA") McNulty failed to tell Plaintiff that if she was not non-



                                                                                         9
      Case 4:21-cv-00612-JM Document 1 Filed 07/08/21 Page 10 of 17




renewed or terminated before May 1, 2020 that her contract automatically rolled

into the 2020-2021 school year and that her job duties as principal and salary in

that position would automatically continue into next 2020-2021 school year. At the

April 28 meeting, there were no other options granted and no rights of due process

granted under the ATFDA. Plaintiff was merely told that she was suspended without

pay from April 29 to May 13, 2020. Plaintiff refused to quit. Plaintiff was placed in a

"Robson's Choice" situation in which she appeared to have a choice; but in reality

had none.

 28. On April 28, 2020, McNulty told Plaintiff that he would later contact her

regarding her continued roll at Robinson. That contact never happened. Instead

with no prior notice to Plaintiff, on May 4, 2020 McNulty sent a message to the

Robinson Staff and all of the other principals in the District stating that Plaintiff "will

transition from the principal at Robinson High School to another administrative

position within the district." His message went on to state "I look forward to

working with the leadership that supports our 2020-2021 initiatives, like AVID and

PBIS to further the mission of equity and excellence in PCSSD, says McNulty." If not

directly, certainly by innuendo, the message clearly is defamatory to Plaintiffs

professional career and reputation in that he considered Plaintiff to not be a part of

the PCSSD leadership that supported his 2021 initiatives. It is presented as though

Plaintiff did not share in the vision of the initiatives of AVID and PBIS, even though

she had in fact already explicitly done so in her tenure as principal without him (See

accomplishments listed above). McNulty's statements left one to only conclude that




                                                                                        10
     Case 4:21-cv-00612-JM Document 1 Filed 07/08/21 Page 11 of 17




Plaintiff was not fit to be incorporated into the mission of equity and excellence in

PCSSD, when the truth was exactly the opposite.

 29. Plaintiff filed a grievance against the District, McNulty and this conduct.

McNulty did not attend Plaintiffs subsequent grievance hearing. Instead, he

conveniently scheduled that hearing to be held by Ms. Yolaunda Williams, the

individual that Plaintiff replaced as principal at Robinson Senior High School some

four (4) years earlier. Now stop and think a minute. What was the optics of that

situation? Do you think for a minute that there could at least be the appearance of a

conflict of interest and that Ms. Williams just might have some problems with a

bias? No matter. As might have been expected, Ms. Williams summarily denied

Plaintiffs grievance. She denied Plaintiffs request to void the claimed ethics

violation and Plaintiffs request to eliminate the denial of compensation during the

suspension. Again, Plaintiff was placed in a "Hobson's Choice" situation in which she

appeared to have a choice; but in reality had none.

 30. In replacing Plaintiff as Robinson Principal, McNulty and the District hired a

male and paid him a higher salary than the Plaintiff for the same work. Plaintiffs

male replacement was paid $119,000.00 annually while Plaintiff was paid

$103,800.00.

 31. After the April 28, 2020 meeting, the actions of Mr. McNulty and the District

became retaliatory because Plaintiff refused to quit The abuse did not come to an

end for her. For over a thirty (30) day period in May and June 2020, Plaintiff

received absolutely no guidance whatsoever from McNulty or any other District

administrator concerning her future with the District. Contrary to the prior



                                                                                        11
      Case 4:21-cv-00612-JM Document 1 Filed 07/08/21 Page 12 of 17




representations of McNulty, Plainitff received no job assignment or reporting

station. Plaintiff had no designated supervisor or reporting official. Plaintiff was not

placed into the organizational structure of the District as an administrator or in any

other capacity.

 32. Therefore, on June 15, 2020, Plaintiff sent an email to the HR Director, Ms.

Burgess, requesting an assignment. By reply on June 24, 2020, McNulty and Ms.

Burgess vaguely replied that Plaintiffs title was now Director of Special Projects.

However, Plaintiff was given no job description, no job location, no supervisor and

was told that there was no office place for her. Again, there was no further contact

with Plaintiff regarding her job with the District until August. Plaintiff is a certified,

licensed education administrator. The Director of Special Projects is a position for a

certified, licensed administrator. However, since August 2020, the Director of

Special Projects was taking temperatures of visitors in the building lobby at the

Pulaski East Building, a location that is absolutely at the furthest distance point in

the District from Plaintiffs home. In this position, Plaintiff was constantly exposed

to other District administrative personnel, who were constantly amazed at her

current location and job to her humiliation and defeat. Plaintiffs duties as Director

of Special Projects were upgraded to that of a file clerk with the job of organizing

and alphabetizing ofrecords and data entry. She also was assigned to county

popsicle sticks. Plaintiff was told that she would be given a small space in which to

work instead of being forced to work in the lobby. During this time, Plaintiff

continued to request an administrator job and responsibilities, but received none.




                                                                                         12
      Case 4:21-cv-00612-JM Document 1 Filed 07/08/21 Page 13 of 17




 33. On September 9, 2020, Plaintiff filed an FOIA request through counsel to the

District requesting specific information on the failure to appointment her to

administrative duties. No responsive documents were received. However,

immediately after this FOIA, Plaintiff was initially assigned some actual

administrative duties. However, it did not last and she was back taking

temperatures. It would appear to have merely been an effort at damage control by

the District. On September 24, 2020, Ms. Burgess assigned Plaintiff a new title of

Learning Services Liaison; but she was given job duties that were mostly non-

administrative. On September 26, 2020, Plaintiff was told by Assistant

Superintendent Alicia Smith that she would be the call enter for parents with

questions of student attending school virtually. Nothing developed from that

assignment.

 34. The very best evidence that the District does not really consider Plaintiff to be

an administrator is the fact that to this very date she has never been listed on the

District web site as an administrator or has been placed into the District phone

directory.

 35. Plaintiffs removal as Robinson Principal and the assignment oflow-level

clerical duties inconsistent with Plaintiffs administrator status is retaliatory

because she refused to resign, quit, or retire from her District employment. These

actions by McNulty and the District are an attempt to make things so difficult for

Plaintiff that she will give up. This continuous and related course of conduct by

McNulty and the District is willful, intentional, malicious, defamatory and damaging

to Plaintiffs professional career. This continuing and related course of conduct is



                                                                                       13
      Case 4:21-cv-00612-JM Document 1 Filed 07/08/21 Page 14 of 17




nothing but combined efforts of harassment, workplace bullying and abusive

supervision. It is a continuing act creating a hostile work place for Plaintiff. Plaintiff

has never failed to perform the menial duties assigned to her although they have

changed the terms and conditions of her employment with the District. Such activity

occurs to the present date.

 36. The wrongful actions of McNulty and the District have cause Plaintiff to suffer

physical, mental and emotional distress and harm for which the Plaintiff is now

under medical care.

                                  CAUSES OF ACTION

Equal Pay Act of 1963: The Equal Employment Opportunity Act of 1972, and the

Equal Employment Opportunity Act of 1995

 37. Plaintiff hereby restates the material factual allegations of the prior paragraphs

of the Complaint.

 38. McNulty and the District have paid opposite male employees more than the

female Plaintiff for equal work in a job as high school principal, which requires

substantially equal skill, effort and responsibility and is performed under similar

working conditions.

 39. Defendants violation of the Equal Pay Act of 1953, the Equal Employment

Opportunity Acts of 1972 and 1995 is a proximate cause of damages to the Plaintiff.

Title VII. Civil Rights Act of 1964

 40. Plaintiff hereby restates the material factual allegations of the prior paragraphs

of the Complaint.




                                                                                        14
      Case 4:21-cv-00612-JM Document 1 Filed 07/08/21 Page 15 of 17




 41. Plaintiff is a member of a protected group. Plaintiff is qualified for the position

of high school principal. McN ulty and the District terminated Plaintiff from her

position as high school principal. McNulty and the District hired a male employee to

replace the Plaintiff. The District has discriminated against the Plaintiff based upon

her sex.

 42. Defendants violation of Title VII, Civil Rights Act of 1964 is a proximate cause

of damages to the Plaintiff.

42 U.S.C. §1983 and The Arkansas Civil Rights Act

 43. Plaintiff hereby restates the material factual allegations of the prior paragraphs

of the Complaint.

 44. As Superintendent of the District, McNulty is a state actor under 42 U.S.C.

§1983.

 45. McNulty subjected Plaintiff to conduct as alleged herein that occurred under

color of state law as alleged herein and this conduct deprived Plaintiff of rights and

privileges for equal protection under the law and in her property rights of her

employment and employment contract guaranteed to Plaintiff under Amendment

XIV, Section 1 to the United States Constitution.

 46. McNulty and the District violation of 42 U.S.C. §1983 is a proximate cause of

Plaintiffs damages.

Defamation

 47. Plaintiff hereby restates the material factual allegations of the prior paragraphs of the

Complaint.

 48. On or about May 4, 2020 (a) McNulty and the District published a false statement of



                                                                                      15
      Case 4:21-cv-00612-JM Document 1 Filed 07/08/21 Page 16 of 17




fact concerning Plaintiff; (b) the statement of fact was defamatory; (c) Defendants acted

with negligence in failing to determine the truth of the statement prior to its publication or

with knowledge that the statement was false; and (d) the publication of the statement was

a proximate cause of Plaintiffs damages.

Negligence

 49. Plaintiff hereby restates the material allegations of the prior paragraphs of the

Complaint.

 50 McNulty acting within the course and scope of his employment and agency for

the District was negligent and careless, including but not limited to, the following

particulars to wit: (a) he failed to maintain competence regarding his

professional practice, inclusive of professional and ethical behavior, skills,

knowledge, dispositions, and responsibilities relating to his or her organizational

position; (b) he failed to maintain knowledge and competence regarding the District

Certified Personnel Policies; (c) he failed to maintain knowledge and competence

regarding the Arkansas State laws applicable to Plaintiff under the ATFDA; (d) he

failed to maintain knowledge and competence regarding the application of the

District Certified Personnel Policies and Arkansas State laws to the Plaintiff; (e) the

negligence of the agent and servant of the District is imputed to the District; and (e)

the Defendants' negligence is a proximate cause of Plaintiffs damages.

 WHEREFORE, Plaintiff prays that the Defendants be restrained and enjoined from

violation of the above recited Federal and State Acts; that Plaintiff be awarded

judgment against the Defendants and each of them for pay and benefits found due to

her; that Plaintiff be awarded judgment against the Defendants and each of them for



                                                                                       16
      Case 4:21-cv-00612-JM Document 1 Filed 07/08/21 Page 17 of 17




damages caused to the Plaintiff by the Defendants' violation of the above recited

Federal and State Acts; that Plaintiff be awarded judgment against the Defendants

and each of them for damages proximately caused to her for defamation and

negligence; in all sums as determined by the trier of fact in excess of the Federal

Jurisdictional limits; and for all other proper and appropriate relief.




                                           RAND C LEMAN, BAR NO. 70018
                                           RAND         LEMAN,P.A.
                                           P.O.B 25831
                                           Little Rock, Arkansas 72221
                                           COUNSEL
                                           JACK NELSON JONES, P.A.
                                          Email: grc@jacknelsonjones.com
                                          Direct Dial: 501.707.5544
                                          Cell: 501.590.7197
                                          Fax: 501.375.1027

                                          ATTORNEY FOR PLAINTIFF




                                                                                      17
